DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/15/2022.
In the application claims 1-11, 13, and 15-20 are pending. Claims 12, and 14 have been canceled.
As per the MPEP, Examiner has verified the specific structure for the following elements in the specification: a communications module, a parking module, a payment module, and a map module.
Applicant’s arguments with respect to amended claims 1, 17 and 19, were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2017/0132541 A1), in view of Baughman (US 2018/0225969 A1), and in view of Davies (US 2015/0138001 A1), and in view of Wang (US 2016/0012726 A1), and further in view of Coyne (US 2019/0340841 A1).

crowdsourcing, with at least a first non-transitory computer readable medium (108), an availability of one parking spot selected from a plurality if parking spots (10), (Myers teaches, “systems and methods are disclosed for generating a trucker parking report on available parking space(s) by receiving crowd sourced data from a computing device associated with a trucker traversing a travel route, the crowd sourced data including location data and available parking data associated with the user” See ¶ 0005. Myers teaches, “crowd sourced data on available parking space from a plurality of truckers is received at a trucking application server 160 from a computing device 108 associated with a truck driver or user. The user may authorize the collection of crowd sourced data via a mobile based computing device 108” See ¶ 0017);

With respect to, updating parking data stored in a database (POI database 132) with the availability of the one parking spot, said database connected to a network (network 140 or network-based marketplace 8), (Myers teaches, “[a] parking area database 7 is provided to capture crowd-sourced rating/recommendation of parking areas for truckers by other truckers.” See ¶ 0039 Fig. 4A, 4B, and 5B, “Feedback leaving client 9A, 9B or 9C enables a user who wants to leave feedback to interact with the trucking service system.” See ¶ 0045. Myers teaches, “[t]he server 120 receives driver input on space availability, updates POI database, and makes information available on POI to crowdsourced community.” See ¶ 0046); 

With respect to, receiving, from a second non-transitory computer readable medium (9B/ user 100), a search query (130) for available parking for a user (100), the search query comprising a destination geographical location, (Myers teaches, “[t]he process provides an active load list 50 into a parking area search unit 60. A new parking match request 52 is provided to the parking area search unit 60, as is truck profile data 54. The parking search unit 60 checks if a particular parking area meets a selected truck profile criteria in 62. If not, the next available area is search by unit 60, and otherwise in 64 the process sends available parking areas to multiple device access 66 such as a truck driver's smart phone” See ¶ 0044 and Fig. 4C. Myers teaches, “[t]he user 100 in the community 102 sends a message checking parking availability (130). The system checks for parking status change in the POI database (132) and if so updates the parking status for the POI (132) in the POI database 122, which in turn makes the parking update available to the community 102.” See ¶ 0047 See Fig. 5B); 

With respect to, identifying, with the second non-transitory computer readable medium (9B/ user 100 different client), the availability of one parking spot in the destination geographical location, (Myers teaches, “if parking status does not change, the system detects if the user has entered a POI with truck parking space (134), and the server sends a request for parking status update (136).”See ¶ 0047); and 

(Myers teaches, “[t]he user sets the mobile device 101 to provide location discovery. The information is provided to the server 120 which pings the devices to determine device location based on the location discovery. The mobile devices are carried by truckers and thus reflect the position of the trucks. The device location is stored and updated (142) along with POI data (144). From 142-144, the system matches the device location with POIs and determines if the POI location has parking spaces (152). If the POI has parking spaces in 154, the server sends requests for parking status update to the user at the POI (156) and the user in turn sends messages relating to the parking availability status (158) and the system updates the POI parking status and saves the update in the POI data 144.” See ¶ 0048).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiments of Figs 1-5C and design the parking availability system that uses crowdsourcing from truckers and provide the trucker community information of the availability of parking spaces in different geographic locations. 

With respect to, determining or tracking a current geographical location of the user with a global positioning system (GPS) receiver, Myers teaches, “user may authorize the collection of crowd sourced data via a mobile based computing device 108 or one that otherwise generates location based data (e.g., GPS, base station identification, triangulation data, etc.).” See ¶ 0017.; and calculating, with the second non-transitory computer readable medium, an estimated time of arrival Baughman teaches, “[c]lients 110, 112, and 114 may be, for example, smart vehicles, smart phones, cellular phones, handheld computers, smart watches, personal digital assistants, … which are equipped with wireless communication and geolocation aware technology. The geolocation aware technology may be, for example, global positioning system (GPS) technology or other type of technology capable of determining and transmitting a current geographic location of clients 110, 112, and 114. Users of clients 110, 112, and 114 may utilize clients 110, 112, and 114 to access the services provided by parking space management server 104.” See ¶ 0027. Baughman teaches, “the computer generates a prediction of relative fullness of parking facilities in geographic proximity to the intermediary parking destination of the target vehicle at an estimated time of arrival by the vehicle at each respective parking facility based on an aggregate of parking space desirability measures received from the plurality of other mobile devices (step 606).” See ¶ 0075.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Myers and design a system where the system can determine if the user will be able to arrive at the parking location at the estimated time of arrival received from the user’s device “which are equipped with wireless communication and geolocation aware technology” as suggested by Baughman, thereby providing parking location that is available at the time of arrival. 

dynamically adjust the parking space rental rates for each managed parking space, based either on parking space location, time of day, parking lot usage, or other measurable indicators.” See ¶ 0011.
With respect to, indicating whether the parking fee is negotiable and if the parking rate is negotiable, allowing negotiation of the parking rate, Applicant’s specification ¶ 0180 states, “the value or price 1014 for an available parking spot could be discounted 1018 if the user … has a particular membership classification 1020…” Davies teaches, “the system (99) recognizes registered vehicles (104), the lot owner can encourage customer loyalty by offering various promotions that encourage additional parking, such as volume discounts, unlimited weekend passes, or loyalty points that can be used for other uses.” See ¶ 0226.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Myers-Baughman and adjust the parking rates dynamically based on the hours of the day, and allow user to get a discount rate, if the registered vehicle is enrolled in the membership or loyalty program in order to allow users to save money if the user is a member of the loyalty program. 


 allowing negotiation of the parking rate between the first non-transitory computer readable medium and the second non-transitory computer readable medium via electronic communications; in an analogous art, Wang teaches, “the method further allows users to offer commercial parking spaces or private parking spaces by listing a price, time or day, location of the parking space and other parking related information. Users seeking a parking space may negotiate on the pricing and other terms until both users come to an agreement.” See ¶ 0029. Wang teaches, “the first user receives offers from the secondary users and negotiates a service fee with the interested secondary users to finalize the deal. The first user accepts an offer from at-least one secondary user and the first user places the amount to be paid to the parking meter and the negotiated service fee in an escrow account. The system notifies the secondary user of the amount in escrow and the secondary user completes a payment at the parking meter. The secondary user sends a payment evidence to the mobile device of the first user. The first user transfers the negotiated service fee and the meter cost amount from the account of the first user to an escrow account of through a payment gateway platform or directly to the secondary user after receiving the payment evidence.” See ¶ 0069.

With respect to, transitory computer readable medium an ability to accept, deny, and further negotiate the parking rate as offered by the other, Wang teaches, “[u]sers seeking a parking space may negotiate on the pricing and other terms until both users come to an agreement.” See ¶ 0029.” Wang teaches, “[t]he one-on-one connection allows for back and forth negotiations which is distinguishable from offers that must be 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Myers-Baughman-Davies and allow two users using mobile device to negotiate the parking price, “Providers may either accept or respond with a counteroffer. Demanders may accept the counteroffer or submit their own counteroffer” as suggested by Wang ¶ 0119, in an effort to allow both parties to negotiate the parking price and settle on the free market price of available parking. 

With respect to, automatically paying a reporter  [i.e. the one of the many parking providers] that crowdsourced the availability of the one parking spot [i.e. parking provider computing device transmit data to the server parking application 108 availability of the new parking spots] a non-zero percentage of the parking rate [credit], regardless of whether the reporter is an owner or a provider of the one parking spot, after the user parks in the one parking spot, in an analogous art, Coyne teaches, “[r]esponsive to identifying the parking provider account, the server parking application 108 may transmit a notification to a parking provider computing device of the parking provider of the parking area that the (currently unavailable) parking space has been parking provider computing device can transmit data based upon the input to the server parking application 108. Responsive to receiving the data, the server parking application 108 may mark the parking area as available.” See ¶ 0080. Coyne teaches, “[t]he parking provider account 112 may include an identifier for a parking provider 124, demographic information for the parking provider 124, contact information for the parking provider 124, information related to receiving payment for providing parking areas” See ¶ 0041. Coyne teaches, “[w]hile the data store 110 is depicted as storing a single parking provider account and a single driver account, it is to be understood that the data store 110 may store many parking provider accounts for many different parking providers, as well as many different driver accounts for different drivers.” See ¶ 0043. Coyne teaches, “[t]he parking provider transaction component 210 is configured to facilitate transferring credits from the driver account 114 to the parking provider account 112.” See ¶ 0045. Coyne teaches, “[t]he driver account comprises credits that may be transferred to the parking provider in exchange for the parking provider providing the parking area to the driver.” See ¶ 0097. Coyne teaches, “responsive to receiving the second notification, the server computing device causes an amount of credits from the credits in the driver account to be transferred to the parking provider account.” See ¶ 0098.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Myers-Baughman-Davies-Wang and paying the parking provider, who is also the reporter of the newly available parking spots, the 

Consider claim 2, the computer implemented method of claim 1, wherein the availability of the one parking spot is selected from the group consisting of: 
available; and not available, (Myers teaches, “[i]f the POI has parking spaces in 154, the server sends requests for parking status update to the user at the POI (156) and the user in turn sends messages relating to the parking availability status (158) and the system updates the POI parking status and saves the update in the POI data 144. In 154, if the POI does not have available parking spaces, the process loops back to 152 to try another match.” See ¶ 0048).

Consider claim 3, the computer implemented method of claim 1 wherein the at least one aspect of the parking data is selected from the group consisting of: 
the availability of at least one of the one parking spot, (See ¶ 0048); a location of an available parking spot, (Myers teaches, “the crowd sourced data including location data and available parking data associated with the user” See ¶ 0005); a number of available parking spots, (Myers teaches, “[g]reen means there is plenty of parking, yellow means that there is a limited number of spaces and red means the lot is full.” See ¶ 0027); a range of time in which the available parking spot is available, (Myers teaches, “temporal information can include time information for the parking activity for a given parking area at all times of the day, week, month, etc., and time restrictions (e.g., no parking during the day during 6 AM-6 PM).” See ¶ 0036); a probability the user will be able to park in the available parking spot at an estimated time of arrival, (Myers teaches, “affects parking in the geographical area, and computing the parking availability probabilities based on both the geolocation data and the other information.” See ¶ 0036); and an estimated duration of searching time required for the user to find available parking upon arriving at the destination geographical location, See ¶ 0023.

Consider claim 6, the computer implemented method of claim 1 further comprising filtering the parking data. Myers teaches, “[a] new parking match request 52 is provided to the parking area search unit 60, as is truck profile data 54.”  See ¶ 0044. “From 142-144, the system matches the device location with POIs and determines if the POI location has parking spaces (152).” See ¶0048. It is inherent for Myers to filter and only provide parking spaces that suites user’s profile and filter out the parking spaces that are not POI; nonetheless, Examiner takes official notice that it is well known art for the system to filter the results based on filtering parameters. 

Consider claim 7, the computer implemented method of claim 1 wherein the search query includes an estimated time of arrival, (Myers teaches, “generated truck parking space report may include point-to-point trip times, trip time predictions for a travel route, and recommended departure times for various times and days of the week. Application server 160 may calculate point-to-point trip times based on starting and end points provided by user 110. When calculating point-to-point trip times, a starting point may be the real-time location of computing device 108. Application server 160 may also calculate or predict trip times for a particular travel route based on crowd sourced data, traffic data from information sources 130, or combinations of the same.” See ¶ 0023).

Consider claim 9, the computer implemented method of claim 6 further comprising determining, with the second non-transitory computer readable medium, a probability the user will be able to park in each of the one parking spot at the estimated time of arrival, Myers teaches, “user may authorize the collection of crowd sourced data via a mobile based computing device 108 or one that otherwise generates location based data (e.g., GPS, base station identification, triangulation data, etc.).” See ¶ 0017. Nonetheless, in an analogous art, Baughman teaches, “[c]lients 110, 112, and 114 may be, for example, smart vehicles, smart phones, cellular phones, handheld computers, smart watches, personal digital assistants, … which are equipped with wireless communication and geolocation aware technology. The geolocation aware technology may be, for example, global positioning system (GPS) technology or other type of technology capable of determining and transmitting a current geographic location of clients 110, 112, and 114. Users of clients 110, 112, and 114 may utilize clients 110, 112, and 114 to access the services provided by parking space management server 104.” See ¶ 0027. Baughman teaches, “the computer generates a prediction of relative fullness of parking facilities in geographic proximity to the intermediary parking destination of the target vehicle at an estimated time of arrival by the vehicle at each respective parking facility based on an aggregate of parking space desirability measures received from the plurality of other mobile devices (step 606).” See ¶ 0075.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Myers and design a system where the system can determine if the user will be able to arrive at the parking location at the estimated time of arrival received from the user’s device “which are equipped with wireless communication and geolocation aware technology” as suggested by Baughman, thereby providing parking location that is available at the time of arrival. 

Consider claim 13, the computer implemented method of claim 1 further comprising prompting the user whether the user would like the second non-transitory computer readable medium to identify available parking, wherein: a visual notification; prompts the user, (Myers teaches, “application server 160 displays the truck parking space report on computing device 108. A generated truck parking space report that is displayed at step 14 may convey a variety of traffic information in different forms or formats. A truck parking space report may be textual or graphical or include combinations of the same. A truck parking space report, for example, may be generated and displayed in the form of a map of particular area and may include textual and/or graphical information about traffic conditions, incidents, or hazards along a travel route.” See ¶ 0025).

Consider claim 15, the computer implemented method of claim 1 further comprising allowing the user to view information related to a user specific account, said (Myers teaches, “[w]hen registering with the truck parking space reporting service, user 110 may be required to input or provide (via computing device 108) registration information or user data including but not limited to name, … phone number, e-mail address... User 110 may also provide other data (e.g., start and end points) relating to one or more traffic routes. User 110 may then receive personalized truck parking space reports for frequently traversed routes” See ¶ 0030. Myers teaches, “[u]ser registration information, user preferences, and route information may be used to generate a profile of user 110 which may be used to customize truck parking space reports and alerts for user 110. For example, user 110 may indicate a desire to receive a traffic alert concerning a particular travel route, geographical location, or specific road or highway. User route data and profile information may be stored in database 170.” See ¶ 0032.) 

Claims 4-5, 10, 11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2017/0132541 A1), in view of Baughman (US 2018/0225969 A1), in view of Davies (US 2015/0138001 A1), in view of Wang (US 2016/0012726 A1), in view of Coyne (US 2019/0340841 A1), and further in view of Tillotson (US 2006/0250278 A1).
Consider claim 4, the computer implemented method of claim 1 further comprising verifying the availability of the one parking spot with a sensor, Myers teaches, “the architecture utilizes crowd-sourcing parking availability statistics truckers and geolocation data (e.g., geographical coordinate computing systems such as global positioning system (GPS) data) and other sources of information such as sensors (e.g., an inertial sensor such as an accelerometer, gyroscope, etc.)” See ¶ 0006. Nonetheless, in an analogous art, Tillotson teaches, “Parking area(s) 250 optionally also include one or more sensors 258, which provide information regarding the occupancy of the parking spaces within the parking area 250 to the operations center 202 via communications link 276 or through an independent communications link.” See ¶ 0030. Tillotson teaches, “sensors 258 include optical sensors such as cameras, magnetic or ferrous sensors embedded in the parking surface (such as ferrous loops 414), ultrasonic sensors, radio detection and ranging (RADAR) sensors, light detection and ranging (LIDAR) sensors, and (where access is controlled by gates) sensors that count of vehicles entering and exiting the parking area 250.” See ¶ 0034.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Myers-Baughman-Davies-Wang-Coyne and further include a network of sensor to confirm the availability of the parking spaces in an effort to provide accurate information to the user searching for parking space. 

Consider claim 5, the computer implemented method of claim 1 wherein the parking rate is an hourly rate, (Davies teaches, “[u]sing this information, a single web page could be used to geographically display all available parking in a city, along with advertised hourly parking rates.” See ¶ 0195.) and the parking data further associates: an image with the one parking spot, Myers teaches, “[d]ata from traffic cameras and video cameras may be obtained from roadside cameras, in-vehicle cameras, or the like, videos, snapshots, and images of actual driving conditions.” See ¶ 0019. Tillotson teaches, “[w]hen a camera view of the parking space 304 is available, subscribers with appropriate authorization may request and receive a current image of the parking space 304.” See ¶ 0066.

Consider claim 10, the computer implemented method of claim 1 further comprising: 
reserving a selected parking spot for the user to park in, (Tillotson teaches, “authorized users can reserve parking spaces at a given lot (or particular parking spaces within that particular lot) for a given time interval, and if desired, pay for them in advance.” See ¶ 0011); and (a) 
issuing a voucher for the selected parking spot to be presented by the user upon arriving at the destination geographical location, (Tillotson teaches, “the reservation information may comprise a voucher which can be offered by the user 219 as proof of the reservation and the pertinent reservation information (e.g. the parking area 250, duration of the parking reservation, and any other parameters, such as the identity or location of the reserved parking space 304). The voucher may be printed by the user 219 using printer 128 and taken to the parking area 250 to confirm the reservation… The voucher also may be provided to an attendant at the parking area entrance 302. This is shown in block 452.” See ¶ 0059)

(Tillotson teaches, “[t]he reservation terminal enforces reservations by controlling access to parking areas or parking spaces. For example, in cases where physical access to the parking lot 250 is controlled by an electronic gate, the reservation terminal 256 might be a keypad where the subscriber enters a reservation code or a terminal that accepts and reads printed vouchers.” See ¶ 0030. “the reservation information may comprise a voucher which can be offered by the user 219 as proof of the reservation and the pertinent reservation information (e.g. the parking area 250, duration of the parking reservation, and any other parameters, such as the identity or location of the reserved parking space 304,” See ¶ 0059. Tillotson teaches, “[p]ayment for access to the PSIRS to allow reservation of parking spaces 304, or for access to the parking spaces 304 themselves, may be effected by the user (or a third party) via a range of options.” See ¶ 0065.)

Consider claim 16, the computer implemented method of claim 1 further comprising storing where the user parked or reminding the user where the user parked, (Tillotson teaches, “service may be used to provide a reminder of where the user 219 parked. The system keeps a record of the most recent recommended parking space 304. If the user 219 emerges from a day of meetings and can't remember where the user 219 found parking in the maze of streets near the user's destination, the user 219 can access the service for a reminder.” See ¶ 0068.)

Consider claim 17, most limitations of claim 17 have been addressed in the rejection of claim 1. With respect to, confirming, with the second non-transitory computer readable medium, whether the one parking spot of the plurality of parking spots are to be reserved for a user, (Tillotson teaches, “the reservation information may comprise a voucher which can be offered by the user 219 as proof of the reservation and the pertinent reservation information (e.g. the parking area 250, duration of the parking reservation, and any other parameters, such as the identity or location of the reserved parking space 304). The voucher may be printed by the user 219 using printer 128 and taken to the parking area 250 to confirm the reservation… The voucher also may be provided to an attendant at the parking area entrance 302. This is shown in block 452.” See ¶ 0059.)

Consider claim 18, the computer implemented method of claim 17 further comprising making a recommendation to the user to park in the one parking spot, said recommendation based, at least in part, on a factor selected from the group consisting of: (a) a phone number; (c) an email address; and (d) a geographic location of the user, (Myers teaches, “[w]hen registering with the truck parking space reporting service, user 110 may be required to input or provide (via computing device 108) registration information or user data including but not limited to name, … phone number, e-mail address... User 110 may also provide other data (e.g., start and end points) relating to one or more traffic routes. User 110 may then receive personalized truck parking space reports for frequently traversed routes” See ¶ 0030. Myers teaches, “[a] server 120 receives the driver location and checks against POI database 122 and reports or recommends appropriately.” See ¶ 0046.)

Consider claim 19, a non-transitory computer readable medium comprising: 
a communications module capable of connecting to a network, Myers teaches, “[c]omputing device 108 is inclusive of a general purpose computing device capable of accessing information over a network. Computing device 108 may be any …  a workstation, laptop computer, net book computer, tablet computer, mobile device, cellular telephone, or the like that can communicate over network 140. Computing device 108 may include software and/or hardware capable of sending, receiving, and processing data such as crowd sourced data, traffic data, or user profile data. Computing device 108 may receive data from user 110 and send the data over network 140 to application server 160 for processing. Computing device 108 may also offer location-based information such as that generated through cellular network base stations, IP network access, or GPS data.” See ¶ 0037; and 
a parking module capable of performing the following functions: 
(i) reporting an availability of one parking spot of the plurality of parking spots, Myers teaches, “crowd sourced data on available parking space from a plurality of truckers is received at a trucking application server 160 from a computing device 108 associated with a truck driver or user. The user may authorize the collection of crowd sourced data via a mobile based computing device 108” See ¶ 0017 Myers teaches, “[a] parking area database 7 is provided to capture crowd-sourced rating/recommendation of parking areas for truckers by other truckers.” See ¶ 0039 Fig. 4A, 4B, and 5B, “Feedback leaving client 9A, 9B or 9C enables a user who wants to leave feedback to interact with the trucking service system.” See ¶ 0045. Myers teaches, “[t]he server 120 receives driver input on space availability, updates POI database, and makes information available on POI to crowdsourced community.” See ¶ 0046); 
(ii) submitting a search query for available parking, the search query comprising a destination geographical location, (Myers teaches, “[t]he process provides an active load list 50 into a parking area search unit 60. A new parking match request 52 is provided to the parking area search unit 60, as is truck profile data 54. The parking search unit 60 checks if a particular parking area meets a selected truck profile criteria in 62. If not, the next available area is search by unit 60, and otherwise in 64 the process sends available parking areas to multiple device access 66 such as a truck driver's smart phone” See ¶ 0044 and Fig. 4C. Myers teaches, “[t]he user 100 in the community 102 sends a message checking parking availability (130). The system checks for parking status change in the POI database (132) and if so updates the parking status for the POI (132) in the POI database 122, which in turn makes the parking update available to the community 102.” See ¶ 0047 See Fig. 5B); 
(iii) receiving, from a database connected to the network, parking data which includes the availability of the one parking spot (Myers teaches, “[t]he user sets the mobile device 101 to provide location discovery. The information is provided to the server 120 which pings the devices to determine device location based on the location discovery. The mobile devices are carried by truckers and thus reflect the position of the trucks. The device location is stored and updated (142) along with POI data (144). From 142-144, the system matches the device location with POIs and determines if the POI location has parking spaces (152). If the POI has parking spaces in 154, the server sends requests for parking status update to the user at the POI (156) and the user in turn sends messages relating to the parking availability status (158) and the system updates the POI parking status and saves the update in the POI data 144.” See ¶ 0048); 

(iv) selecting or reserve a parking spot to park in, (Tillotson teaches, “the reservation information may comprise a voucher which can be offered by the user 219 as proof of the reservation and the pertinent reservation information (e.g. the parking area 250, duration of the parking reservation, and any other parameters, such as the identity or location of the reserved parking space 304). The voucher may be printed by the user 219 using printer 128 and taken to the parking area 250 to confirm the reservation… The voucher also may be provided to an attendant at the parking area entrance 302. This is shown in block 452.” See ¶ 0059); and 
(v) cancelling execution of functions (i) – (iv), Examiner takes official Notice that it is well known in the art for the application to provide canceling of executed function. 
a payment module capable of: adding funds to a user specific account; making a payment; and viewing a received payment or a received credit, (Myers teaches, “[t]he payment applications likewise provide a number of payment services and functions to users. The payment applications may allow users to quantify for, and accumulate, value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as ‘points’) in accounts, and then later to redeem the accumulated value for products (e.g., goods or services) that are made available via the marketplace applications.” See ¶ 0041. Tillotson teaches, “User authorization can be provided by use of information from financial entities 222 and the user account database 208. For example, if the user 219 has provided a credit card number for a one-time use of the system, that credit card information is provided to the financial entities 222, and if approved, the user account is billed as shown in block 422, and an indicia of the approval is transmitted to the user account database 208.” See ¶ 0051.) 

	With respect to, “negotiating the parking rate.” Applicant’s specification ¶ 0180 states, “the value or price 1014 for an available parking spot could be discounted 1018 if the user … has a particular membership classification 1020…” Davies teaches, “the system (99) recognizes registered vehicles (104), the lot owner can encourage customer loyalty by offering various promotions that encourage additional parking, such as volume discounts, unlimited weekend passes, or loyalty points that can be used for other uses.” See ¶ 0226.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Myers-Tillotson and adjust the parking rates dynamically based on the hours of the day, and allow user to get a discount rate, if the 

With respect to, a communications module capable of communicating with other non-transitory computer readable mediums via electronic communications, Wang teaches, “the method further allows users to offer commercial parking spaces or private parking spaces by listing a price, time or day, location of the parking space and other parking related information. Users seeking a parking space may negotiate on the pricing and other terms until both users come to an agreement.” See ¶ 0029. Wang teaches, “the first user receives offers from the secondary users and negotiates a service fee with the interested secondary users to finalize the deal. The first user accepts an offer from at-least one secondary user and the first user places the amount to be paid to the parking meter and the negotiated service fee in an escrow account. The system notifies the secondary user of the amount in escrow and the secondary user completes a payment at the parking meter. The secondary user sends a payment evidence to the mobile device of the first user. The first user transfers the negotiated service fee and the meter cost amount from the account of the first user to an escrow account of through a payment gateway platform or directly to the secondary user after receiving the payment evidence.” See ¶ 0069.

With respect to, negotiating the parking rate by providing an ability to accept, deny, and further negotiate the parking rate as offered by said other non-transitory computer readable mediums. Wang teaches, “[u]sers seeking a parking space may until both users come to an agreement.” See ¶ 0029.” Wang teaches, “[t]he one-on-one connection allows for back and forth negotiations which is distinguishable from offers that must be accepted or rejected.” See ¶ 0118. Wang teaches, “[t]he Demander may send a message with their demand as an offer of invitation to solicit a response from other users, Providers, who can meet the demand, which may be the best deal a user can receive and is binding upon both users. Providers may either accept or respond with a counteroffer. Demanders may accept the counteroffer or submit their own counteroffer. The relevant parties may negotiate until the terms are set and agreed upon by both parties.” See ¶ 0119.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Myers-Baughman-Davies and allow two users using mobile device to negotiate the parking price, “Providers may either accept or respond with a counteroffer. Demanders may accept the counteroffer or submit their own counteroffer” as suggested by Wang ¶ 0119, in an effort to allow both parties to negotiate the parking price and settle on the free market price of available parking. 
With respect to, automatically paying a reporter  [i.e. the one of the many parking providers] that crowdsourced the availability of the one parking spot [i.e. parking provider computing device transmit data to the server parking application 108 availability of the new parking spots] a non-zero percentage of the parking rate [credit], regardless of whether the reporter is an owner or a provider of the one parking spot, after the user parks in the one parking spot, in an analogous art, Coyne teaches, “[r]esponsive to identifying the parking provider account, the server parking application 108 may transmit a notification to a parking provider computing device of the parking parking provider computing device can transmit data based upon the input to the server parking application 108. Responsive to receiving the data, the server parking application 108 may mark the parking area as available.” See ¶ 0080. Coyne teaches, “[t]he parking provider account 112 may include an identifier for a parking provider 124, demographic information for the parking provider 124, contact information for the parking provider 124, information related to receiving payment for providing parking areas” See ¶ 0041. Coyne teaches, “[w]hile the data store 110 is depicted as storing a single parking provider account and a single driver account, it is to be understood that the data store 110 may store many parking provider accounts for many different parking providers, as well as many different driver accounts for different drivers.” See ¶ 0043. Coyne teaches, “[t]he parking provider transaction component 210 is configured to facilitate transferring credits from the driver account 114 to the parking provider account 112.” See ¶ 0045. Coyne teaches, “[t]he driver account comprises credits that may be transferred to the parking provider in exchange for the parking provider providing the parking area to the driver.” See ¶ 0097. Coyne teaches, “responsive to receiving the second notification, the server computing device causes an amount of credits from the credits in the driver account to be transferred to the parking provider account.” See ¶ 0098.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Myers-Baughman-Davies-Wang and paying the 


Consider claim 20, the non-transitory computer readable medium of claim 19 further comprising a map module which projects graphic representations of the plurality of parking spots, based at least in part on the availability of the plurality of parking spots, onto a display, (Myers teaches, “application server 160 displays the truck parking space report on computing device 108. A generated truck parking space report that is displayed at step 14 may convey a variety of traffic information in different forms or formats. A truck parking space report may be textual or graphical or include combinations of the same. A truck parking space report, for example, may be generated and displayed in the form of a map of particular area and may include textual and/or graphical information about traffic conditions, incidents, or hazards along a travel route.” See ¶ 0025. “displaying a route map to get to the parking space.” See Claim 3.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2017/0132541 A1), in view of Baughman (US 2018/0225969 A1), in view of Davies (US 2015/0138001 A1), in view of Wang (US 2016/0012726 A1), in view of Coyne (US 2019/0340841 A1), and further in view of Liu (US 2015/0029041 A1).
parking and vehicle access as well as to monitor and manage vehicle sharing. System, when combined with estimated time of arrival, may be used to proactively manage and monitor compliance with user's schedule calendar.” See ¶ 0083. “when combined with estimated time of arrival, may be used to socially communicate user's on time or tardiness status for scheduled events to other participants. System, when combined with estimated time of arrival and user calendar, can be used to automatically recommend parking search pattern based on level of urgency vs. cost sensitivity.” See ¶ 0084.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Myers-Baughman-Davies-Wang-Coyne and design a system where the user profile incorporates the user’s calendar and schedule when combined with estimated time of arrival and user calendar, can be used to automatically recommend parking search pattern based on level of urgency vs. cost sensitivity; thereby allowing user to save on the cost of parking during the off peak hours. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683